Citation Nr: 1425045	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from June 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss.  

The Board finds that a remand is necessary in order to obtain another medical opinion.  Although several opinions have already been obtained, each of which noted that the Veteran's hearing was normal at entry and separation from military service, and that there were "no significant shifts in thresholds in either ear from induction to discharge," the examiner did not discuss the Veteran's noise exposure during service in any of her opinions and consequently did not address whether there could be any delayed-onset loss due to such exposure.

Accordingly, the Board finds that a remand is necessary in order to afford the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, the Veteran should be asked to provide any information regarding any ongoing private and VA treatment for his hearing loss and any identified records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment or evaluation that he may have had for any hearing loss.  After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his current hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  (The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.)  

During the examination, the examiner should address the Veteran's history of hearing loss, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.

For any hearing loss identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of his service.  

The examiner should specifically address the Veteran's noted changes in thresholds from entry to separation, as well as all lay statements regarding the onset of symptomatology and continuity of symptomatology since that date of onset.  The examiner should also specifically address whether the noise exposure in service is the cause of his current hearing loss.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

The examiner should additionally address whether the Veteran's hearing loss more likely, less likely or at least as likely as not is the result of his service-connected tinnitus, or whether the Veteran's hearing loss has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his tinnitus.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for hearing loss.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

